Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In light of the rejections based on new references below, the indicated allowable subject matter of claim 18 and respectively claims 1-6, 8-17, 19-23 are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 12-13, 16-17, 19-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dueker (2011/0229686) in view of Lindal (3605360) and Carlson et al (2006/0032182).
Dueker shows a composite beam assembly comprising a first plastic composite beam (figure 1c, 110 or 120) having a longitudinal length and top and bottom surface defining a height therebetween and first and second side surfaces defining a width therebetween, a flitch plate (101) having a longitudinal length and having top and bottom surfaces defining a height therebetween and first and second side surfaces defining a width therebetween, the width of the beam is greater than the width of the flitch plate, the flitch plate is secured to the beam to provide additional stiffness to the 
Dueker does not show a rod extending laterally through holes formed in the flitch plate and beam, the rod compresses the flitch plate and beam against each other in a lateral direction, the hole in the plate is in the form of a slot extending in the longitudinal direction to allow relative movement between the plate and the beam in response to longitudinal expansion and contraction of the beam.
Lindal discloses a rod (32) extending through holes formed in the flitch plate and beam (24, 28 respectively), the rod compresses the flitch plate and beam against each other in a lateral direction.
Carlson et al figures 7-8 shows flitch plate (86) having holes (88) being slot and/or holes supporting the beams (74).

Per claim 5, Dueker as modified shows all the claimed limitations except for the height of the plate being less than the height of the beam.
Lindal further discloses the plate (42, 56, 24) having height being less than the height of the beam.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Dueker’s modified structures to show the height of the plate being less than the height of the beam as taught by Lindal as it functions the same to provide reinforcement for beam assembly and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention to choose any desired size needed for forming the plate.
Per claim 13, Dueker further shows the first flitch plate (101-103) and the first composite beam 210, 220, 230, 240) are the only flitch plate and beam of the assembly.
. 

Claims 9-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dueker (2011/0229686) in view of Lindal (3605360) and Carlson et al (2006/0032182) as applied to claim 1 and further in view of a Gilbert et al (9234350).
Dueker as modified shows all the claimed limitations except for the plate having a plurality of projections that piece the composite beam.
Gilbert et al figures 11-14 shows plate 122, 120 having plurality of projections that piece the composite beam.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Dueker’s modified structures to show the plate having a plurality of projections that piece the composite beam as taught by Gilbert et al in order to enhance the connection of the plate to the beam and thus enhance the assembly.
Per claim 10-11, Dueker as modified further shows the plate including a plurality of posts/ribs (the spikes) extending from a surface thereof, the posts are received in corresponding structure of the beam when installed.

Claims 21-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dueker (2011/0229686) in view of Lindal (3605360) and Carlson et al (2006/0032182).
Dueker shows a composite beam assembly comprising at least one beam member fabricated of a composite plastics material comprising polyethyelene, first plastic composite beam (figure 1c, 110 or 120) having a longitudinal length and top and bottom surface defining a height therebetween and first and second side surfaces 
Dueker does not show a rod extending laterally through holes formed in the flitch plate and beam, the rod compresses the flitch plate and beam against each other in a lateral direction, the hole in the plate is in the form of a slot extending in the longitudinal direction to allow relative movement between the plate and the beam in response to longitudinal expansion and contraction of the beam, the composite plastic comprising a blend of polypropylene and polyethylene, but predominately polyethylene with 5-50% glass fiber reinforcement.
Dueker further discloses the beam can be made of any other suitable material (par 59).
Lindal discloses a rod (32) extending through holes formed in the flitch plate and beam (24, 28 respectively), the rod compresses the flitch plate and beam against each other in a lateral direction.
Carlson et al figures 7-8 shows flitch plate (86) having holes (88) being slot and/or holes supporting the beams (74).
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Dueker’s structures to show a rod extending laterally through holes formed in the flitch plate and beam as taught by Lindal would reinforce the beam assembly against strong loads and having the hole in the plate is in the form 
	Per claims 22-23, Dueker as modified shows all the claimed limitations except for the plate having a thickness of at least 0.25 inches.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Dueker’s modified structures to show the plate having a thickness of at least 0.25 inches since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention to modify Dueker’s modified structures to show the plate being at least 0.25 inches thick since one having ordinary skill in the art would have found it obvious to make the plate as thick as needed to satisfy a load requirement.


Claims 14-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dueker (2011/0229686) in view of Lindal (3605360) and Carlson et al (2006/0032182) as applied to claim 1 and further in view of Gilbert et al (9234350).
Dueker as modified shows all the claimed limitations except for a second flitch plate, the composite beam is disposed laterally between the first and second flitch plates.
Gilbert et al (figures 9-10) shows flitch plate (10) having a beam (80) disposed laterally therebetween.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Dueker’s modified structures to show a second flitch plate, the composite beam is disposed laterally between the first and second flitch plates as taught by Gilbert et al in order to form a stronger, larger beam assembly able to support a larger load.
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. 
With respect to applicant stating Dueker in combination with Lindal and Carlson et al, is not motivated, examiner respectfully states the followings.
Dueker in paragraph 32 explicitly states the need for assembling the components together using a suitable fastener such as fastening hardware.  Dueker thus sees the need for the use fasteners similar to bolts, screws etc.  Lindal discloses a fastener (32) to attach structures together.  Modifying Dueker with Lindal is motivated as it satisfies the need for having fastening hardware attaching components together to enhance the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/           Primary Examiner, Art Unit 3633                                                                                                                                                                                             


Phi Dieu Tran A

2/26/21